Citation Nr: 0103023	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a 
bunionectomy and arthroplasty, left foot, and for severe 
hammertoes, right foot, second and third metatarsophalangeal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from August 1954 to August 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.


REMAND

Service connection for status post bunionectomy and 
arthroplasty, left foot, and for severe hammertoes, right 
foot, second and third metatarsophalangeal, was denied by the 
RO in an August 1999 rating decision.  The veteran 
subsequently perfected an appeal as to this issue, and, as 
indicated on the title page of this decision, this issue is 
currently before the Board for consideration.

Service connection for bilateral pes planus was denied in a 
separate rating decision, dated in February 2000.  At the 
veteran's hearing before a traveling Member of the Board, 
conducted in November 2000, it was noted that the veteran 
disagreed with the February 2000 determination.  Hearing 
testimony was then taken as to this issue also.  In this 
respect, the Board notes that the statements made pertaining 
to the veteran's disagreement with the February 2000 rating 
decision, which were reduced to writing in the hearing 
transcript, constitute a notice of disagreement.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Further, a 
November 2000 written statement by the veteran's 
representative indicates his disagreement with the denial of 
service connection for pes planus.  38 C.F.R. § 20.201 
(2000).  To date, the RO has not provided the veteran with a 
statement of the case as to the issue of entitlement to 
service connection for bilateral pes planus, as required by 
VA regulation.  38 C.F.R. § 19.26 (2000).  Further, due 
process concerns require such action.  See Fenderson v. West, 
12 Vet. App. 119 (1999); Manlincon v. West, 12 Vet. App. 238 
(1999).  Indeed, until such action is taken, the Board does 
not have jurisdiction.  Therefore, although this issue is in 
appellate status, it is not currently before the Board for 
consideration.

The evidence of record includes two medical statements from 
one of the veteran's treating physicians, Dr. F. M. D., Jr.  
The November 1999 statement notes that there is a very strong 
probability that the veteran's foot pathologies could be 
service-connected.  The November 2000 statement clarifies 
"foot pathologies" and specifically states that the veteran 
acquired pes planus while in service.  This acquired 
condition led to the formation of Splayfoot, with painful 
bunionette and associated hammertoes.  The veteran had gone 
into service with normal feet but had been discharged from 
service with flat feet, bunions, and hammertoes.

Upon review of this clinical evidence, the Board finds that 
the currently-developed issue on appeal is inextricably 
intertwined with the veteran's claim for service connection 
for pes planus.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
In this instance, though, as outlined above, the Board is not 
currently in the position to address and consider the merits 
of the veteran's claim of entitlement to service connection 
for bilateral pes planus.  The latter must be addressed by 
the RO in a statement of the case.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Therefore, in light of the above, appellate review of the 
issue of entitlement to service connection for residuals of a 
bunionectomy and arthroplasty, left foot, and for severe 
hammertoes, right foot, second and third metatarsophalangeal, 
will be deferred pending a REMAND for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, 
including providing an examination, if 
applicable.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should provide the veteran and 
his representative with a statement of 
the case as to the issue of entitlement 
to service connection for bilateral pes 
planus.  The veteran and his 
representative should be provided with 
the applicable laws and regulations in 
this instance and informed of the 
evidence considered and the reasons and 
bases for the RO's determination.  Should 
the veteran's claim remain in a denied 
status as to entitlement to service 
connection for bilateral pes planus, and 
a substantive appeal is timely filed, the 
veteran's appeal as to this issue should 
be returned to the Board for further 
appellate consideration.  The veteran 
must file a substantive appeal on this 
issue before the Board may have 
jurisdiction.  38 C.F.R. § 20.200 (2000).  

3.  Subsequent to accomplishment of the 
above, the issue of entitlement to 
service connection for residuals of a 
bunionectomy and arthroplasty, left foot, 
and for severe hammertoes, right foot, 
second and third metatarsophalangeal, 
should be returned to the Board for 
further appellate consideration, if 
applicable.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




